DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first port and a second port recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [28], line 2, --the-- should be inserted before “beam system 10”.
Paragraph [28], line 9-10, --the beam-- should be inserted before “system 10”.
Paragraph [28], line 10, --the beam-- should be inserted before “system 10”.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-24 are objected to because of the following informalities:  
1. (Proposed Amendments) A modular diagnostics interface system, comprising: 
a rack having a backplane; and 
one or more insertable modules, each insertable module (to connect each with one or more insertable modules) configured to communicably couple with the backplane of the rack, at least one of the one or more insertable modules (a previously recited limitation) configured to collect a measured current from a component of a beam system.
Appropriate correction is required.
Claims 2 and 4 are objected to because of the following informalities:  
2. (Proposed Amendments) The modular diagnostics interface system of claim 1, wherein the one or more insertable modules (a previously recited limitation in claim 1) comprise at least one cross communication module configured to route a signal from a first port to a second port.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
3. (Proposed Amendments) The modular diagnostics interface system of claim 1, wherein the rack comprises a plurality of slots, wherein each slot of the plurality of slots (to connect each slot to the plurality of slots) is configured to receive an insertable module.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
8. (Proposed Amendments) The modular diagnostics interface system of claim 7, wherein the multiple channel measurement board comprises a plurality of differential amplifiers for measuring a plurality of differential voltage drops experienced across a plurality of shunt resistors, each shunt resistor of the plurality of shunt resistors (to connect each to a plurality of shunt resistors) electrically coupled between a first power supply and a measured signal of a plurality of measured signals from a component of a beam system.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: one or more insertable modules, at least one cross communication module, a digital acquisition system, and a control system in claims 1-24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “a beam system” in line 5, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises a beam system.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 2 recites a passive limitation “a first port” in line 3, which renders the claim indefinite.  It is unclear whether the at least one cross communication module comprises a first port.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 2 recites a passive limitation “a second port” in line 3, which renders the claim indefinite.  It is unclear whether the at least one cross communication module comprises a second port.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 3 recites a passive limitation “an insertable module” in line 2, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises an insertable module.  See transitional phrases in MPEP § 2111.03 for more information.  Furthermore, it is unclear whether the passive limitation refers to an insertable module of the one or more insertable modules recited in claim 1.  A passive limitation is interpreted as an intended use.
Claim 6 recites a passive limitation “a shunt resistor” in line 3, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises a shunt resistor.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 6 recites a passive limitation “a first power supply” in lines 3-4, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises a first power supply.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 8 recites a passive limitation “a plurality of shunt resistors” in line 3, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises a plurality of shunt resistors.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 8 recites a passive limitation “a first power supply” in line 4, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises a first power supply.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 9 recites a limitation “the multiple channel measurement board” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 9 previously recites a limitation “a multiple channel measurement board” in lines 2-3.
Claim 12 recites a passive limitation “a cross connection module” in lines 1-2, which renders the claim indefinite.  It is unclear whether the one or more insertable modules further comprise a cross connection module.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 13 recites a passive limitation “a programmable gain amplifier” in lines 1-2, which renders the claim indefinite.  It is unclear whether the limitation refers to a programmable gain amplifier of the one or more programmable gain amplifiers recited in claim 10.
With respect to claim 18, the recitation “a modular diagnostics interface system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Consequently, claim 18 is considered as an intended use rather than a structural limitation.
Claim 18 recites a passive limitation “an external biasing power supply” in lines 2-3, which renders the claim indefinite.  It is unclear whether the modular diagnostics interface system further comprises an external biasing power supply.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use.
Claim 20 recites a functional limitation “the collected measured current from the component of the beam system is provided to a digital acquisition system with one or more of galvanic isolation to prevent ground loops or shielding to reduce electromagnetic noise” in lines 2-4, which renders the claim indefinite because the claim does not provide a discernable boundary on what performs the functional limitation.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function.
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description. When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from a structure recited in the claim, i.e., a rack having a backplane and one or more insertable modules, so it is unclear whether the function requires some other structure or is simply a result of operating the modular diagnostics interface system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
The limitation is unclear because it merely states a function (“the collected measured current from the component of the beam system is provided to a digital acquisition system with one or more of galvanic isolation to prevent ground loops or shielding to reduce electromagnetic noise”) without providing any indication about how the function is performed. The recited function does not follow from a structure recited in the claim, i.e., a rack having a backplane and one or more insertable modules, so it is unclear whether the function requires some other structure or is simply a result of operating the modular diagnostics interface system in a certain manner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15, 18-20, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-15, 18-20, and 23 fail to set forth an additional structural limitation because claims 12-15, 18-20, and 23 recite a passive limitation or an intended use.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 15, and 21-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Johnson et al. (U. S. Patent No. 7,865,326 B2).
With respect to claim 1, Johnson et al. disclosed a modular diagnostics interface system that comprises: 
a rack (103) having a backplane (119) (column 3, line 45 - column 5, line 20); and 
one or more insertable modules (101), each insertable module configured to communicably couple with the backplane of the rack, at least one of the one or more insertable modules configured to collect a measured current from a component of a beam system (column 5, lines 22-54).
Note:  A passive recitation “a component of a beam system” is considered as an intended use.  The one or more insertable modules (101) is considered to be capable of performing claimed function of collecting a measured current.
With respect to claim 3, Johnson et al. disclosed the modular diagnostics interface system of claim 1, wherein the rack comprises a plurality of slots (121), wherein each slot is configured to receive an insertable module of the one or more insertable modules (column 4, lines 42-59).
With respect to claim 15, Johnson et al. disclosed the modular diagnostics interface system of claim 1, wherein the component of the beam system comprises one or more of a beam position monitor, an aperture, a water cooled aperture, a faraday cup, an XY beam profiler, or a beam dump (an intended use).
With respect to claim 21, Johnson et al. disclosed the modular diagnostics interface system of claim 1, wherein at least one of the one or more insertable modules comprises a front panel having a user interface (FIG. 1B).
With respect to claim 22, Johnson et al. disclosed the modular diagnostics interface system of claim 21, wherein the user interface comprises at least one indicator (155) (column 6, lines 27-32) and at least one port (153) (column 4, lines 28-40).
With respect to claim 23, Johnson et al. disclosed the modular diagnostics interface system of claim 1, wherein the rack is a sub rack of a multi-shelf rack (an intended use).

With respect to claim 24, Johnson et al. disclosed s beam system that comprises: 
a modular diagnostics interface system according to claim 1 positioned along the beam system; 
a digital acquisition system (177) communicably coupled to the modular diagnostics interface system (column 3, lines 45-65); and 
a control system (172) configured to receive one or more signals from the digital acquisition system (column 3, lines 45-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Henderson et al. (U. S. Patent No. 11,471,206 B2) disclosed a method for controlling a modular energy system comprising a user interface.
Shelton, IV et al. (U. S. Patent No. 11,432,885 B2) disclosed sensing arrangements for robot-assisted surgical platforms.
Yates et al. (U. S. Patent No. 11,419,630 B2) disclosed distributed processing of a surgical system.
Harris et al. (U. S. Patent No. 11,410,259 B2) disclosed an adaptive control program that updates for surgical devices.
Henderson et al. (U. S. Patent No. 11,350,978 B2) disclosed a flexible neutral electrode.
Yates et al. (U. S. Patent No. 11,291,495 B2) disclosed an interruption of energy due to an inadvertent capacitive-coupling.
Morgan et al. (U. S. Patent No. 11,218,822 B2) disclosed an audio-tone construction for an energy module of a modular energy system.
Shelton, IV et al. (U. S. Patent No. 11,213,359 B2) disclosed controllers for robot-assisted surgical platforms.
Shelton, IV et al. (U. S. Patent No. 11,202,570 B2) disclosed a communication hub and a storage device for storing parameters and a status of a surgical device to be shared with cloud-based analytics systems.
Yates et al. (U. S. Patent No. 11,179,208 B2) disclosed cloud-based medical analytics for a security and authentication trends, and reactive measures.
Shelton, IV et al. (U. S. Patent No. 11,076,921 B2) disclosed an adaptive control program that updates for surgical hubs.
Yates et al. (U. S. Patent No. 10,849,697 B2) disclosed a cloud interface for coupled surgical devices.
Vanderah et al. (U. S. Patent No. 10,360,125 B2) disclosed methods and an apparatus to communicatively-couple field devices to a remote terminal unit.
Nayak (U. S. Patent No. 10,352,972 B1) disclosed a programmable multi-sensor measurement and a control system addressing expandable modules.
Vanderah et al. (U. S. Patent No. 10,095,594 B2) disclosed methods and an apparatus to implement communications via a remote terminal unit.
Lam et al. (U. S. Patent No. 9,870,333 B1) disclosed an instrumentation chassis including an integrated accelerator module.
Hansen et al. (U. S. Patent No. 8,755,165 B2) disclosed a fault-tolerant ion-source power system.
Johnson et al. (U. S. Patent No. 7,865,326 B2) disclosed a compact input measurement module.
Steger et al. (U. S. Patent No. 7,542,867 B2) disclosed a measurement system comprising modular measurement modules that convey interface information.
IBM Power Systems, Rack, rack features, and installing systems or expansion units into a rack (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884